MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any
      court except for the purpose of establishing                            Aug 29 2017, 8:49 am

      the defense of res judicata, collateral                                      CLERK
                                                                               Indiana Supreme Court
      estoppel, or the law of the case.                                           Court of Appeals
                                                                                    and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      John S. Terry                                            James C. McKinley
      Stephenie K. Gookins                                     Martinsville, Indiana
      Cate, Terry & Gookins LLC
      Carmel, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      R.B.,                                                    August 29, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               29A04-1704-AD-736
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      D.C.,                                                    The Honorable Steven R. Nation,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               29D01-1606-AD-767



      Pyle, Judge.


                                       Statement of the Case
[1]   R.B. (“Biological Father”), who is the biological father of A.R.B. (“Child”),

      appeals the trial court’s order, which determined that, under INDIANA CODE §

      Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017            Page 1 of 11
      31-19-9-8(a)(11)(A), Biological Father is unfit and that his consent to adopt

      Child was not required. In this appeal, Biological Father attempts to challenge

      the trial court’s determination that he is unfit. Because the trial court’s order

      was neither a final judgment nor an appealable interlocutory order, Biological

      Father has forfeited his right to appeal. We decline to disregard this forfeiture

      or to issue an advisory opinion on this premature appeal, and we dismiss the

      appeal.


[2]   We dismiss.


                                                     Issue
              Whether Biological Father has forfeited his right to this appeal
              because the trial court’s order determining that Biological Father is
              unfit was neither a final judgment nor an appealable interlocutory
              order.


                                                     Facts
[3]   Biological Father and Mother married in June 2009 and divorced in 2011.

      Child was born in December 2009. Biological Father has a history of criminal

      convictions, including the following: (1) a 2000 conviction for Class D felony

      residential entry; (2) a 2001 conviction for Class B felony burglary; (3) a 2005

      conviction for Class D felony theft; and (4) a 2007 conviction for Class D felony

      failure to return to lawful detention/escape. At the time Mother married

      Biological Father, she was unaware of his criminal convictions. During their

      two-year marriage, Biological Father physically and verbally abused Mother.



      Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017   Page 2 of 11
      Biological Father physically abused Mother “[t]hree, four time a month” and

      “almost . . . every weekend.” (Tr. 11, 12).


[4]   On June 23, 2011, Biological Father went to a party, assaulted a woman, and

      engaged in three acts of criminal deviate conduct against her. The State

      charged Biological Father with three counts of Class B felony criminal deviate

      conduct and one count of Class D felony criminal confinement, and it alleged

      that he was an habitual offender. Subsequently, on the morning of his April

      2012 trial, Biological Father pled guilty to all charges and admitted to being an

      habitual offender. The trial court imposed an aggregate fifty (50) year sentence

      in the Indiana Department of Correction. Accordingly, Biological Father’s

      current projected release date is August 22, 2037.


[5]   Approximately one month after Biological Father had committed the June 2011

      offenses, Mother became aware of his crimes and confronted him about it.

      Biological Father “got angry and abusive with [her] again” and battered her in

      the presence of one of her children. (Tr. 19). The State charged Biological

      Father with Class D felony domestic battery, and he later pled guilty to that

      charge. The trial court sentenced him to two (2) years in the Indiana

      Department of Correction and entered a no-contact order for Mother.


[6]   In May 2016, Mother married D.C. (“Adoptive Father”). Thereafter, on June

      23, 2016, Adoptive Father filed a petition to adopt Child. Adoptive Father

      asserted that the consent of Biological Father was unnecessary under INDIANA

      CODE § 31-19-9-8(a)(11) because “clear and convincing evidence would


      Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017   Page 3 of 11
      establish that [Biological Father] is unfit to be a parent and the best interest of

      the child to be adopted would be served if the court dispensed with his

      consent.” (App. Vol. 2 at 8).1


[7]   Subsequently, on July 29, 2016, Biological Father filed a motion to contest the

      adoption. The trial court held a hearing on Biological Father’s motion to

      contest in January 2017. The hearing focused only on the statutory element of

      whether Biological Father was unfit under INDIANA CODE § 31-19-9-

      8(a)(11)(A). Adoptive Father’s attorney informed the trial court that he would

      address the best interest element under INDIANA CODE § 31-19-9-8(a)(11)(B) “at

      the final hearing[.]” (Tr. 35). The trial court agreed to let Adoptive Father

      address the best interest issue under subsection (B) of the statute “at a different

      time.” (Tr. 36).


[8]   Thereafter, the trial court entered its findings and conclusions. In its order, the

      trial court specifically stated that “[t]he sole issue before the Court at this

      juncture of the proceedings [wa]s whether the Petitioner [Adoptive Father]

      ha[d] established by clear and convincing evidence that [Biological Father] is




      1
          INDIANA CODE § 31-19-9-8(a)(11) provides as follows:

               Consent to adoption, which may be required under section 1 of this chapter, is not required
               from any of the following:
                                                            *****
               (11) A parent if:
                 (A) a petitioner for adoption proves by clear and convincing evidence that the parent is unfit
                 to be a parent; and
                 (B) the best interests of the child sought to be adopted would be served if the court dispensed
                 with the parent’s consent.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017                 Page 4 of 11
      ‘unfit to be a parent’ under Ind. Code [§] 31-19-9-8(a)(11).” (App. Vol. 2 at 43).

      The trial court concluded that Adoptive Father had met his burden of showing

      that Biological Father was unfit under INDIANA CODE § 31-19-9-8(a)(11)(A),

      and it also concluded that Biological Father’s consent to adoption was

      unnecessary. Specifically, the trial court concluded as follows:


               37. Given [Biological Father’s] extensive history of deception,
               violence and abuse, including domestic violence, his likely
               inability to provide any meaningful care, support or guidance for
               the child for the next 17 years, his lack of any meaningful
               relationship with the child, and not merely because of his
               incarceration standing alone, [Biological Father] is an unfit
               parent under Indiana law pursuant to Indiana Code § 31-19-9-
               8(a)(11), and his consent to the adoption in this case is
               unnecessary.

               IT IS THEREFORE ORDERED ADJUDGED AND
               DECREED that [Biological Father] is an unfit parent, and the
               adoption in this case may proceed without his consent.

      (App. Vol. 2 at 45). Biological Father now appeals. 2


                                                      Decision
[9]   Biological Father challenges that the trial court’s determination, under INDIANA

      CODE § 31-19-9-8(a)(11), that he is unfit and that his consent to Child’s

      adoption is not required.




      2
       Biological Father filed a motion to stay the adoption during his appeal, and the trial court denied his
      motion and appointed pauper appellate counsel.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017              Page 5 of 11
[10]   We, however, decline to review Biological Father’s challenge at this juncture

       because the trial court’s order that he attempts to appeal was neither a final

       judgment nor an appealable interlocutory order. See In re Adoption of S.J., 967

       N.E.2d 1063, 1065-66 (Ind. Ct. App. 2012).


[11]   As set forth in Indiana Appellate Rule 2(H), a judgment is a “final judgment” if:

                       (1) it disposes of all claims as to all parties; [or]

                       (2) the trial court in writing expressly determines under
                       Trial Rule 54(B) . . . that there is no just reason for delay
                       and in writing expressly directs the entry of judgment . . .
                       under Trial Rule 54(B) as to few than all the claims or
                       parties . . . .


       Ind. Appellate Rule 2(H). If an order is not a final judgment, then an appellant

       may appeal the order only if it is an appealable interlocutory order. See

       Adoption of S.J., 967 N.E.2d at 1066. “An interlocutory order is one made

       before a final hearing on the merits and requires something to be done or

       observed but does not determine the entire controversy.” Id. (internal quotation

       marks and citation omitted). “Non-final orders that are appealable right

       away—on an interlocutory basis—include those recited in Appellate Rule 14.”

       In re D.J. v. Ind. Dep’t of Child Servs., 68 N.E.3d 574, 578 (Ind. 2017).


[12]   In D.J., our supreme court discussed the procedural implications of an

       appellant who files a “premature” or untimely notice of appeal from a judgment

       that is not a final judgment. D.J., 68 N.E.3d at 578. The D.J. Court applied the

       rational from In re Adoption of O.R., 16 N.E.3d 965 (Ind. 2014), which applied to

       Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017   Page 6 of 11
       an untimely notice of appeal that was “belated,” and held that a “reviewing

       court is not deprived of jurisdiction if the notice is untimely—meaning belated

       or premature.” Id. The Court discussed the distinction between “jurisdiction”

       and “forfeiture” and explained that an appellant’s untimely notice of appeal

       results in the forfeiture of the appellant’s right to appeal, not the divestiture of

       an appellate court’s appellate jurisdiction. Id. at 579. The D.J. Court further

       explained that when an appellant has forfeited his right to appeal, our appellate

       courts retain “jurisdiction to disregard the forfeiture and resolve the merits” of

       the untimely appeal. Id. The Court, however, emphasized that “it is never

       error for an appellate court to dismiss an untimely appeal[.]” Id.3


[13]   With this procedural framework in mind, we now turn to Biological Father’s

       attempt to appeal the trial court’s order that was neither a final judgment nor an

       appealable interlocutory order. We find Adoption of S.J. to be instructional. In

       that case, our Court sua sponte dismissed an appeal from a trial court’s order,

       which determined that the appellant-father’s consent to adoption was not

       required under INDIANA CODE § 31-19-9-8(a)(11), because the challenged order

       was neither a final judgment nor an appealable interlocutory order.




       3
         Indeed, the D.J. Court found no error in our Court’s lower decision to dismiss D.J.’s appeal; it only
       disagreed with the stated reason being lack of jurisdiction instead of forfeiture of the right to appeal. D.J., 68
       N.E.3d at 576. Ultimately, however, the D.J. Court, after applying some of the considerations discussed in
       O.R., disregarded the appellants’ forfeiture and reviewed the merits of their appeal, which challenged the non-
       final CHINS determination and not the final dispositional order. The final dispositional order, however, had
       been entered after the appellants filed their notice of appeal and before the trial court clerk had issued the
       notice of completion of clerk’s record, which is the event upon which our appellate court acquired
       jurisdiction. See App. R. 8.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017                Page 7 of 11
Specifically, we held that an “order concluding that Father’s consent to the

adoption was not required [wa]s not a final judgment within the meaning of

Appellate Rule 2(H)(1) because it left the question of whether the adoption

petition would be granted for future determination.” Id. See Ind. App. R.

2(H)(1) (explaining that a “judgment is a final judgment if . . . it disposes of all

claims as to all parties”). We also concluded that the order at issue was not a

final judgment within the meaning of Appellate Rule 2(H)(2) because it did not

contain the “magic language” required to meet the “bright line” rule under

Indiana Trial Rule 54(B). See Adoption of S.J., 967 N.E.2d at 1065-66. See also

Ind. App. R. 2(H)(2) (explaining that a “judgment is a final judgment if . . . the

trial court in writing expressly determines under Trial Rule 54(B) . . . that there

is no just reason for delay and in writing expressly directs the entry of judgment

. . . under Trial Rule 54(B) as to few than all the claims or parties . . . .”).

Finally, our Court explained in Adoption of S.J. that the order determining that

appellant-father’s consent to adoption was not required was not an appealable

interlocutory order because it was neither an appealable interlocutory order as

of right under Appellate Rule 14(A) nor a discretionary interlocutory appealable

order under Appellate Rule 14(B) because the trial court had not certified the

order and our Court had not accepted interlocutory jurisdiction over the appeal.




Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017   Page 8 of 11
       See Adoption of S.J., 967 N.E.2d at 1066. Accordingly, we dismissed the

       appellant-father’s appeal.4 Id.


[14]   Here, as in Adoption of S.J., the trial court’s order at issue was not a final

       judgment under Appellate Rule 2(H) nor was not an appealable interlocutory

       order. The trial court’s order—which determined that Biological Father is unfit

       under INDIANA CODE § 31-19-9-8(a)(11)(A) and that his consent to adoption

       was not required—was not a “final judgment” under Appellate Rule 2(H)(1)

       because it did not dispose of all claims as to all parties and left the question of

       whether the adoption petition would be granted for future determination. 5 The

       trial court’s order was also not a “final judgment” under Appellate Rule 2(H)(2)

       because the trial court did not include the “magic language” required to meet

       the “bright line” rule under Indiana Trial Rule 54(B). See Adoption of S.J., 967




       4
         We acknowledge that our Court phrased the reason for the dismissal of the appeal in Adoption of S.J. as a
       lack of appellate jurisdiction over the order at issue rather than phrasing it as the appellant-father’s forfeiture
       of the appeal due to an untimely or premature appeal. Adoption of S.J. was issued five years before the D.J.
       Court’s recent explanation that the procedural result of an untimely or premature notice of appeal should be
       phrased in terms of a party’s forfeiture of the right to appeal instead of our appellate court’s lack of
       jurisdiction. Until our supreme court issued its opinion in D.J., “it was understood that the lack of a final
       appealable order impacted an appellate court’s ‘jurisdiction’ to entertain an appeal and that dismissal of the
       appeal was required in such situations.” Manley v. Zoeller, 77 N.E.3d 1227, 1230 (Ind. Ct. App. 2017). See
       Ramsey v. Moore, 959 N.E.2d 246, 253 (Ind. 2012) (determining that part of a trial court’s order was not a final
       appealable judgment under Appellate Rule 2(H) and dismissing the “appeal for lack of subject matter
       jurisdiction”). Therefore, while the reason for the dismissal in Adoption of S.J. would now be considered mal-
       phrased, we, nevertheless, find the analysis and reasoning of the case applicable.
       5
         Indeed, the ultimate determination of whether Biological Father’s consent to adoption was not required
       under INDIANA CODE § 31-19-9-8(a)(11) could not have been completely determined until the trial court
       reviewed subsection (B) of that statue and the corresponding issue of whether “the best interests of the child
       sought to be adopted would be served if the court dispensed with the parent’s consent.” See I.C. § 31-19-9-
       8(a)(11) (requiring that both subsection (A), the determination of unfitness, “and” subsection (B), the
       determination of best interests, be met before a trial court may determine that a parent’s consent to adoption
       is not required).

       Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017                 Page 9 of 11
N.E.2d at 1065-66. See also Ramsey v. Moore, 959 N.E.2d 246, 253 (Ind.

2012) (determining that part of a trial court’s order that did not contain the

“magic language” of Trial Rule 54(B) was not a final appealable judgment

under Appellate Rule 2(H)(2)). Additionally, the trial court’s order is not an

appealable interlocutory as of right under Appellate Rule 14(A) because it does

not fall within one of the categories of Rule 14(A) nor is it a discretionary

interlocutory appealable order under Appellate Rule 14(B) because Biological

Father neither requested the trial court to certify the interlocutory order nor

sought permission from our Court to accept the interlocutory appeal. See

Adoption of S.J., 967 N.E.2d at 1066; see also App. R. 14. Because the trial

court’s order is not a final appealable order or an appealable interlocutory

order, Biological Father’s attempt to appeal the non-final order is untimely—in

this case, premature—and results in the forfeiture of this appeal. See D.J., 68

N.E.3d at 578-79. See also Adoption of S.J., 967 N.E.2d at 1065-66. We decline

to disregard Biological Father’s forfeiture, especially here, where the trial court

has not yet issued a final decree or decision of Adoptive Father’s petition to

adopt Child. See Manley, 77 N.E.3d at 1231 (“We do not believe the D.J.

opinion should be taken as an invitation to open the floodgates to premature

appeals from non-final judgments.”). Moreover, the trial court has not yet

reviewed the necessary second subsection of the statute—subsection (B)

regarding whether the best interests of Child’s would be served if the trial court

dispensed with Biological Father’s consent—in order for the trial court to

determine under the statue that Biological Father’s consent to adoption was not

necessary. See I.C. § 31-19-9-8(a)(11). We will not hazard a guess as to the trial
Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017   Page 10 of 11
       court’s future decision on subsection (B) or on its ultimate final determination

       on the adoption petition. Because there are remaining issues, including the lack

       of final judgment, any review on the merits of the trial court’s determination

       that Biological Father is unfit under subsection (A) of 31-19-9-8(a)(11) would

       result in advisory opinion, which we will not do. See Snyder v. King, 958 N.E.2d

       764, 786 (Ind. 2011) (explaining that a “cardinal principle of the judicial

       function is that courts should not issue advisory opinions but instead should

       decide cases only on the specific facts of the particular case and not on

       hypothetical situations”).6 Accordingly, we dismiss this appeal and remand for

       further proceedings.


[15]   Dismissed.


       Riley, J., and Robb, J., concur.




       6
        Indeed, the review of the unfit issue could be rendered moot if the trial court did not grant Adoptive
       Father’s petition to adopt Child.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1704-AD-736 | August 29, 2017            Page 11 of 11